Citation Nr: 0218763	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-23 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Whether clear and unmistakable error (CUE) was involved 
in a December 1968 
rating decision which failed to consider service 
connection for anxiety.

2.   Entitlement to an increased rating for service-
connected pulmonary fibrosis, emphysema and bronchitis, 
status post shell fragment wound, left lung with retained 
fragments, currently rated as 30 percent disabling.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, 
a statement of the case was issued in August 2000, and a 
substantive appeal was received in October 2000.  The 
veteran testified at a personal hearing at the RO in May 
2001.  

Although the veteran's appeal also originally included the 
issue of whether clear and unmistakable error (CUE) was 
involved in a December 1968 rating decision which failed 
to establish service connection for residuals, shell 
fragment wounds, left lung with retained fragments, this 
issue was granted in a May 2001 rating decision and is 
therefore no longer in appellate status.   


REMAND

In a written communication received by the RO in November 
2001, the veteran indicated that wanted a "hearing, with 
Washington, via camera."  The Board construes this to be a 
request for a Board videoconference hearing.  The Board 
may not proceed with appellate view at this time in light 
of the veteran's recent hearing request.    


Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for 
an appropriate Board videoconference 
hearing at the RO.  After the veteran 
has testified, or in the event he fails 
to report for the scheduled hearing or 
cancels his hearing request, the case 
should be returned to the Board.

The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



